Exhibit 10.72




EIGHTH AMENDMENT
TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.


This EIGHTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P. (the “Company”) is
made as of December 31, 2018 (this “Amendment”), by HOSPITALITY INVESTORS TRUST,
INC., a Maryland corporation, as general partner (the “General Partner”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to such terms in the Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of March 31, 2017 (as amended
by the First Amendment thereto, dated as of July 10, 2017, the Second Amendment
thereto, dated as of September 29, 2017, the Third Amendment thereto, dated as
of December 29, 2017, the Fourth Amendment thereto, dated as of February 27,
2018, the Fifth Amendment thereto, dated as of March 29, 2018, the Sixth
Amendment thereto, dated as of July 2, 2018, the Seventh Amendment thereto,
dated as of September 28, 2018, and thereafter from time to time, the
“Partnership Agreement”).
RECITALS:
WHEREAS, pursuant to Section 5.1(d) of the Partnership Agreement the Company
issued PIK Distributions to the Initial Preferred LP on December 31, 2018;
WHEREAS, pursuant to its share repurchase program which became effective on
October 1, 2018, the General Partner repurchased 208,976.584 shares of Common
Stock on December 31, 2018, and such shares were cancelled and retired upon
repurchase;
WHEREAS, the General Partner desires to amend the Partnership Agreement to amend
and restate Exhibit A of the Partnership Agreement to accurately reflect at all
times the information to be contained thereon; and
WHEREAS, pursuant to Sections 4.3(b), 4.5(a) and 14.1(a) of the Partnership
Agreement, the General Partner is authorized to take such steps in its sole and
absolute discretion.
NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner, intending to be legally bound, hereby agrees
as follows:
Section 1. Amendments. Exhibit A of the Partnership Agreement is hereby amended
and restated in its entirety in the form attached hereto as Exhibit A.
Section 2. Miscellaneous.
(a) Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.









--------------------------------------------------------------------------------

Exhibit 10.72


(b) Ratification. The Partnership Agreement (as amended by this Amendment) shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.


[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------


Exhibit 10.72


IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date and year first aforesaid.


GENERAL PARTNER:


HOSPITALITY INVESTORS TRUST, INC.




By: /s/ Jonathan P. Mehlman
Name: Jonathan P. Mehlman
Title: Chief Executive Officer and President











































































--------------------------------------------------------------------------------

Exhibit 10.72






EXHIBIT A





Amended and Restated as of December 31, 2018

Partners’ Contributions and Partnership Interests


Name and Address of Partner
Type of Interest
Type of Unit
Capital Contribution (Stated Value with respect to Class C Units)
Number of Partnership Units Issued and Outstanding
Percentage Interest


Hospitality Investors Trust, Inc.
(3950 University Drive, Fairfax, Virginia, 22030)


General Partner Interest
GP Units
$200,000
8,888
0.02%
Limited Partner Interest
OP Units
$822,209,192.00
39,125,739.65
99.98%


Brookfield Strategic
Real Estate
Partners II Hospitality
REIT II LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Limited Partner Interest
Class C
Units - Purchase Agreement


$160,000,000.00


10,847,457.62
__
Class C
Units -
PIK
Distributions
$13,573,247.44(1)
920,220.17
__


BSREP II Hospitality II Special GP OP LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Special General
Partner Interest
None
None
N/A
__































_____________
(1) The Stated Value of Class C Units issued as PIK Distributions will be $0 in
certain circumstances pursuant to this Agreement.





